--------------------------------------------------------------------------------

Exhibit 10.3



AMENDMENT TO LETTER AGREEMENT
 
This Amendment to Letter Agreement dated June 30, 2020 (this “Amendment”) is
entered into between Chembio Diagnostics, Inc., a Nevada corporation (the
“Company”), and Gail S. Page (“Page”), with respect to their Letter Agreement
dated as of June 15, 2020 (the “Agreement”). Capitalized terms used in the
Amendment and defined in the Agreement shall have the respective meanings
ascribed to them in the Agreement.
 
On June 25, 2020, Page advised the Company that she no longer intended to stand
for reelection as a member of the Board at the Company’s 2020 Annual Meeting of
Stockholders (the “Annual Meeting”). The parties are entering into this
Amendment in order to, among other things, facilitate a smooth and professional
transition of matters with which Page has been involved as a member of the
Board, including as Executive Chair.
 
In consideration of the mutual agreements herein contained, the parties hereby
covenant, promise and agree to and with each other as follows:
 


1.
Term. Notwithstanding any provision of the Agreement, the Term shall terminate
as of 5:00 p.m., Eastern daylight saving time, on June 30, 2020, and Page’s
performance of, and compensation for, services as Executive Chair shall
terminate as of such time.

 


2.
Board Service and Compensation. Page shall serve as a member of the Board until
her term expires at the Annual Meeting. During the period from the end of the
Term until the Annual Meeting: (a) Page shall be entitled to receive a retainer
fee for service as a member of the Board, in accordance with the policy in
effect as of the date of the Amendment with respect to non-employee members of
the Board generally; (b) Page’s currently outstanding equity awards shall
continue to vest in accordance with their terms, without any change as the
result of this Agreement, and she shall be entitled to elect to net exercise
some or all of her outstanding vested options, consistent with the terms of the
options and the Company’s past practices; and (c) the Company shall reimburse
Page for her reasonable out of-pocket expenses that are incurred and submitted
in accordance with the Company’s expense reimbursement policy from time to time
in effect with respect to non-employee members of the Board generally.

 


3.
Covenants. Section 5 of the Agreement is deleted in its entirety and is amended
and restated as set forth below:

 
 “5.      Confidential Information, Company Records, Non-Disparagement and
Trading Restrictions.
 

 
(a)
Confidentiality.

 


(i)
Page acknowledges that, in the course of her services (her “Services”) as
interim Chief Executive Officer of the Company, as a consultant to the Company
during the Transition Period and as a member of the Board (including certain of
the committees of the Board), Page has and will come to know general and
specific information (collectively, “Confidential Information”) that is
confidential and proprietary to the Company and/or its subsidiaries
(collectively, the “Company Entities”). Confidential Information includes oral
and written information about, relating to or concerning the Company Entities
that the Company has, by its policies or otherwise, indicated (A) should be kept
confidential, (B) should reasonably be deemed confidential by Page whether or
not it was designated as confidential, or (C) if disclosed could be injurious to
any of the Company Entities. Confidential Information includes business plans,
concepts, strategies, proposals, processes, methods, internal procedures,
financial statements, projections, technical specifications, data, supplier
lists, marketing plans, sales strategies, product designs, customer information,
and other confidential operational information of any of the Company Entities.
Without limiting the generality of the foregoing, Confidential Information
specifically includes the Company Entities’: personnel lists and files, and
related confidential information; hiring plans and strategies; compensation data
and strategies; talent management plans and strategies; and sales and marketing
strategies.

 

--------------------------------------------------------------------------------


(ii)
Page agrees that Confidential Information is the sole and exclusive property of
the Company Entities, and Page agrees to hold, in a fiduciary capacity for the
benefit of the Company Entities, all Confidential Information acquired by Page
during the period of her Services (including the time from the date of this
Amendment to the date of the Annual Meeting). Page agrees and covenants that,
other than as required by law, she shall not use to the detriment of any Company
Entity or divulge, publicly or privately, any specified or other Confidential
Information regarding any aspect of the business and operations of the Company
Entities acquired during or as a result of her Services. Furthermore, to the
extent that disclosure of any Confidential Information is controlled by statute,
regulation or other law, Page agrees that she is bound by such laws and that the
Agreement, as amended by this Amendment, shall not operate as a waiver of any
such non-disclosure requirement.

 

  (iii)
Page agrees that, during the six‑month period following the Annual Meeting, she
shall refrain from making any statements, whether privately or publicly and
whether implied or expressed, concerning any of the Company Entities, their
respective businesses or operations, or any of their respective directors,
officers, employees or service providers (including accountants, attorneys,
financial advisers, and lenders and other creditors) other than as required by
law, except (A) with respect to communications, on a confidential basis, with
her accountants, attorneys, financial advisers and credit providers or her
immediate family members or (B) with prior written permission from the Company
and in cooperation with the Company’s internal personnel and investor relations
firm. The requirements of this paragraph (iii) are in addition to the
requirements of Section 5(c).

 


(b)
Records. All records, files, documents and the like, or abstracts, summaries or
copies thereof relating to the business of any Company Entity, which such
Company Entity or Page prepares or uses or with which she has come into contact,
shall remain the sole property of such Company Entity and shall be promptly
returned upon termination of the Page’s membership on the Board or at such
earlier time as may be requested by the Board. The Company may issue to Page a
list of items to be returned, detailing due dates and requesting she work with
any assigned vendor to retrieve any electronic files belonging to any Company
Entity stored on any personal computers or any mobile or other devices such as
tablets or telephones, and Page shall use her reasonable efforts to comply
promptly with such requests. Additionally, in order that the Company can
implement a smooth and professional transition of all matters with which Page
was involved during the period of her Services, Page agrees to cooperate by
being reasonably responsive to any questions conveyed by the CEO by email or
telephone regarding any issues and commitments that she managed, oversaw or
played a role in during the period of her Services.

 


(c)
Non-Disparagement. Page agrees that, at all times following her signing of this
Amendment, Page shall not engage in any vilification of any of the Company
Entities or any of their respective directors, officers, employees or service
providers (including accountants, attorneys, financial advisers, and lenders and
other creditors) and shall refrain from making any false, negative, critical.
defamatory or disparaging statements, implied or expressed, concerning any of
the Company Entities or any of their respective directors, officers, employees
or service providers (including as aforesaid), including with respect to
management or communication style, methods of doing business, quality of
products and services, or role in the community. Page further agrees to do
nothing that would damage the business reputation or goodwill of any of the
Company Entities or any of their respective directors, officers, employees or
service providers (including as aforesaid). The Company agrees that, promptly
following the Annual Meeting, its Chair of the Board shall instruct the members
of the Board and the Company’s Executive Leadership Team that they shall
refrain, and such individuals shall at all times thereafter refrain, from making
any false, negative, critical, defamatory or disparaging statements, implied or
expressed, concerning Page that would damage her reputation.

 
2

--------------------------------------------------------------------------------


(d)
Trading Restrictions. Page acknowledges and agrees that she (i) shall not buy or
sell any securities of the Company during the period from the date of this
Amendment until the commencement of the second trading day on the NASDAQ Stock
Market after the date on which the Company publicly issues its earnings release
for the quarter ending June 30, 2020, other than any shares of common stock
acquired from the Company pursuant to exercises of options for cash, and (ii)
shall comply in all respects with applicable federal securities laws pertaining
to “insider trading” with respect to securities of the Company.

 


(e)
Enforcement. The provisions of this Section 5 shall survive the termination of
Page’s service as a member of the Board. Page acknowledges that any remedy at
law for a breach or threatened breach of any of the provisions of this Section 5
may be inadequate and that accordingly the Company shall be entitled to an
injunction or specific performance or any other mode of equitable relief without
the necessity of showing any actual damage, posting a bond or furnishing other
security.”

 


4.
Cooperation in Legal Matters. Upon reasonable notice by the Company, Page shall
voluntarily provide thorough and accurate information and truthful testimony to
and on behalf of the Company regarding (a) any litigation, arbitration, or
government or other administrative investigations or proceedings initiated by,
or brought or threatened against, any Company Entity or in which any Company
Entity is an indemnifying party, including participating in meetings with
counsel representing any Company Entity and testifying at depositions, trials or
other proceedings or (b) any dispute between any Company Entity and any other
entity or person (other than Page) arising from or related to any act or
omission by Page that actually or allegedly occurred during the period of her
Services. In making any request for cooperation or assistance under this Section
4, a Company Entity shall attempt to work with Page to arrange times that
reasonably accommodate her, and in responding to any such request, Page shall
reasonably accommodate her schedule to the needs of such Company Entity. Except
as may be required by law, Page shall not disclose to or to discuss with anyone
who is not directing or assisting such Company Entity in any such litigation,
arbitration or investigation, other than Page’s own attorney, the fact of or
subject matter of the litigation, arbitration or investigation. If the services
described above are requested, Page will be compensated at the rate of $218.75
per hour for such services as an independent contractor and will be reimbursed
(consistent with the Company’s expense reimbursement policies and procedures)
for reasonable out-of-pocket expenses, including travel expenses but excluding
legal fees and expenses, incurred by her in connection with her compliance with
this Section 4), provided that (i) Page shall not be entitled to receive any
compensation or expense reimbursement pursuant to this Section 4 with respect to
any litigation, arbitration, or government or other administrative proceeding
(y) to which Page is a party or (z) for which, pursuant to the indemnification
provisions of the Company’s charter and bylaws or a director and officer
liability insurance policy maintained by the Company, Page either is eligible to
receive expense reimbursements or is disqualified, under such indemnification
provisions or insurance policy, from receiving expense reimbursements solely as
the result of acts or omissions by her and (ii) in no event shall Page be
entitled to any compensation for time spent testifying at depositions, trials or
other proceedings.

 


5.
Indemnification. Section 7 of the Agreement is deleted in its entirety and is
amended and restated as set forth below:

 
“7.      Indemnification. To the maximum extent permitted by law, Page will be
indemnified under the Company’s charter and bylaws for claims and liabilities
arising out of her Services, and Page will continue to be named as an insured on
the director and officer liability insurance policy currently maintained by the
Company, or as may be maintained by the Company from time to time, for a period
of no less than six years after the date of the Annual Meeting.
 


6.
Miscellaneous. Except to the extent set forth herein, the terms of the Agreement
are unchanged and shall remain in full force and effect. This Amendment, and its
validity, interpretation and enforcement, shall be governed by the laws of the
State of New York, excluding conflict of laws principles

 
In Witness Whereof, each of the parties has executed, or caused to be executed,
this Amendment as of the date first written above.
 
Gail S. Page
 
Chembio Diagnostics, Inc.
      /s/ Gail S. Page
 
By:
/s/ Richard L. Eberly      
Richard L. Eberly
     
Chief Page Officer and President





 3

--------------------------------------------------------------------------------